Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s elections, with traverse, of Species I (Figs. 5A-5F), claims 1-20 in the reply filed on September 26th, 2022 are acknowledged. The traversal is on the ground(s) that “a restriction is not appropriate in this instant application”.  This is not found persuasive. The restriction for examination purposes as indicated in the restriction /election requirement, mailed on 08/04/2022, is proper because all these inventions listed in this action are independent or distinct for the reasons given and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
	(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
	(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
	(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Accordingly, the requirement is still deemed proper and is therefore made FINAL. Claims 1-20 are pending.
Action on merits of Species 1, claims 1-20 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 08th, 2021 and May 02nd, 2022 have been considered by the examiner.

Drawings
The drawings filed on 01/08/2021 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-11, 15-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0003800, hereinafter as Lee ‘800) in view of Shim (US 2011/0065270, hereinafter as Shim ‘270).
Regarding Claim 1, Lee ‘800 teaches a memory device, comprising: 
a first layer stack (Fig. 19, (111-114/LSL/WL0-WL1); [0067]) having a first alternating conductor and insulator layers; 
a second layer stack (Fig. 19, (151-154/LSL/WL2-WL3/USL); [0068]) disposed over the insulating layer (171; [0069]) and having second alternating conductor and insulator layers; 
one or more first vertical structures (Fig. 19, (136/138); [0068] and [0071]) extending through the first layer stack; 
one or more second vertical structures (Fig. 19, (164/166); [0068] and [0071]) extending through the second layer stacks and at least a portion of the insulating layer; and 
a conductive material (Fig. 19, (190); [0110] and [0118]) sandwiched between the one or more first vertical structures and the one or more second vertical structures;
Thus, Lee ‘800 is shown to teach all the features of the claim with the exception of explicitly the features: “a width of the conductive material is greater than a width of the one or more second vertical structures contacting the conductive material; and a dielectric layer disposed on the first layer stack”.  
However, Shim ‘270 teaches a width of the conductive material (Fig. 17, (111); [0121]) is greater than a width of the one or more second vertical structures (192/250; [0072] and [0121]) contacting the conductive material; and a dielectric layer (220; [0072]) disposed on the first layer stack.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘800 by having a width of the conductive material is greater than a width of the one or more second vertical structures contacting the conductive material; and a dielectric layer disposed on the first layer stack in order to improve connection reliability and ohmic contact property between the lower and upper semiconductor patterns (see para. [0121]) as suggested by Shim ‘270.



    PNG
    media_image1.png
    641
    507
    media_image1.png
    Greyscale


                                          Fig. 19 (Lee ‘800)
	
    PNG
    media_image2.png
    507
    467
    media_image2.png
    Greyscale

				         Fig. 19 (Shim ‘270)

Regarding Claim 2, Lee ‘800 teaches the one or more first vertical structures comprise one or more first NAND strings and the one or more second vertical structures comprise one or more second NAND strings (see para. [0070]).  

Regarding Claim 3, Lee ‘800 teaches each of the one or more first NAND strings and the one or more second NAND strings includes a plurality of memory layers (136 and 164) surrounding a core insulating material (138 and 166).  

	Regarding Claim 4, Lee ‘800 teaches memory layers includes a stack consisting of a blocking layer, a storage layer, a tunneling layer, and a channel layer (171/172; see para. [0226]).  

	Regarding Claim 5, Lee ‘800 teaches dopants (Fig. 23, (192); [0127]) originating from the conductive material are present in portions of the channel layer (136) adjacent to the conductive material (see para. [0097], [0110], [0118]).  
Furthermore, it has been held to be within the general skill of a worker in the art to select a dopant material in portions of the channel layer on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 6, Lee ‘800 teaches the conductive material (Fig. 23, (192); [0127]) is disposed over a recess on a top portion of the one or more first NAND strings and is in contact with the blocking layer, the storage layer, the tunneling layer, and the channel layer (171) of the one or more first NAND strings.

Regarding Claim 7, Lee ‘800 teaches a nested recess (see Fig. 23) over the conductive material (192), the nested recess extending through the blocking layer, the storage layer and tunneling layer.  


Regarding Claim 8, Lee ‘800 teaches the channel layer of the one or more second NAND strings is disposed over the nested recess.
Shim ‘270 teaches an ohmic contact with the conductive material (111; see para. [0121]).  

	Regarding Claim 9, Lee ‘800 teaches a top conductive material (Fig. 70, (179); [0072]) in a top portion, the top conductive material electrically connected to the channel layer (172; [0226]) of the one or more second vertical structures.  

Regarding Claim 10, Lee ‘800 teaches a top conductive material (Fig. 23, (179); [0232]) comprises polysilicon.

	Regarding Claim 11, Lee ‘800 teaches dopants originating from the top conductive material (see para. [0232], [0248]) are present in portions of the channel layer adjacent to the top conductive material.  It would obvious appear that the doped impurity in the top conductive material (179) presented in portions of the channel layer since it contacts with the channel layer (172).

Regarding Claim 15, Shim ‘270 teaches the one or more second vertical structures (199) extend through a portion of the conductive material (111) (see Fig. 19).  

Regarding Claim 16, Shim ‘270 teaches a top dielectric layer (Fig. 17, (220); [0072]) surrounding the conductive material (111; [0121]). 

Regarding Claim 17, Lee ‘800 teaches the conductive material (190) is configured to provide electrical connection between the one or more first vertical structures and the one or more second vertical structures (see para. [0110]).  
Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “configured to provide electrical connection between the one or more first vertical structures and the one or more second vertical structures” does not distinguish the present invention over the prior art of Lee ‘800 who teaches the structure as claimed.

Regarding Claim 18, Shim ‘270 teaches the conductive material (111; [0121]) comprises polysilicon.  

Regarding Claim 19, Lee ‘800 teaches a first staircase structure formed in the first layer stack; and a second staircase structure formed in the second layer stack (see Fig. 26).  
Furthermore, it has been held to be within the general skill of a worker in the art to select a staircase structure in the first/second layer stack on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).

Regarding Claim 20, Lee ‘800 teaches at least one of the one or more first vertical structures (136) extend through the first staircase structure (see Fig. 51); and at least one of the one or more second vertical structures (164) extend through the second staircase structure (see Fig. 51).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘800 and Shim ‘270 as applied to claim 1 above, and further in view of Oh (US 2017/0154892, hereinafter as Oh ‘892).
Regarding Claim 13, Lee ‘800 and Shim ‘270 are shown to teach all the features of the claim with the exception of explicitly the features: “a width of the conductive material is greater than a width of the one or more first vertical structures”.
However, Oh ‘832 teaches a width of the conductive material (Fig. 2F, (180A); [0058]) is greater than a width of the one or more first vertical structures (CH1; [0042]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘800 and Shim ‘270 by having a width of the conductive material is greater than a width of the one or more first vertical structures in order to secure an overlap margin between the channel connection pattern and the channel hole (see para. [0061]) as suggested by Oh ‘892.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the width of the conductive material is greater than a width of the one or more first vertical structures, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘800 and Shim ‘270 as applied to claim 1 above, and further in view of Lee (US 2016/0079272, hereinafter as Lee ‘272).
Regarding Claim 12, Lee ‘800 and Shim ‘270 are shown to teach all the features of the claim with the exception of explicitly the features: “a portion of the conductive material surrounds a lower end of the one or more second vertical structures”.  
However, Lee ‘272 teaches a portion of the conductive material (Fig. 9, (59); [0067]) surrounds a lower end of the one or more second vertical structures (57; [0063]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘800 and Shim ‘270 by having a portion of the conductive material surrounds a lower end of the one or more second vertical structures in order to improve characteristic of the memory device (see para. [0019]) as suggested by Lee ‘272.

Regarding Claim 14, Lee ‘272 teaches the conductive material (58/59; [0066]) projects outward from the one or more first vertical structures (42; [0060]) and the one or more second vertical structures (57) (see Fig. 9). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Liu (US 2016/0204117 A1)	
Takahashi et al. (US 2014/0264525 A1)			
Sakaguchi et al. (US 2009/0230449 A1)
Hwang et al. (US 2011/0151667 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829